GREENBERG, J.,
Plaintiff filed a motion for sanctions in this case to compel production of an accident report. Plaintiff also seeks counsel fees for fifing the motion since defendant, SEPTA, had refused to produce the report despite the fact that he had requested their production on at least two occasions prior to fifing the motion.
Counsel for defendant contends that since there has been a divergence of opinion among judges of the common pleas court as to whether the reports in question should be produced he should not be *498penalized for presenting his point of view in opposition to the motion.
What defendant says about a divergence of opinion may well have been so prior to October 17,1977. Subsequent to that date, however, the undersigned has been handling all discovery motions, having been assigned that function by the President Judge. Notice of this procedure was published in The Legal Intelligencer. Since that date we have uniformly ruled that these reports should be made available, and notice of our rulings were given to defendant.
One of the principal reasons for assignment of these motions to one judge (in addition to expediting their disposition) was to avoid a divergence of opinion as argued by defendant, and to establish policies so that the necessity of filing motions may be avoided, where possible. This has now been accomplished and defendant should be aware of it.
Accordingly, while we will not grant plaintiffs request for counsel fees in this case, we will not be as understanding in future cases and should this situation arise again proper counsel fees will be awarded.
ORDER
And now, March 20, 1978, plaintiffs motion for production pursuant to Pa.R.C.P. 4009 is granted and it is hereby ordered that defendant, SEPTA, make available to plaintiffs counsel, any and all driver accident reports prepared and/or filed by SEPTA employes relating to the accident involved in this litigation for the purposes of inspection and copying within 30 days of the date of this order, or appropriate sanctions will be imposed upon application to the court.